Citation Nr: 0429309	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  99-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by muscle pain as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic disability 
manifested by joint pain as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 



INTRODUCTION

The veteran had active service from June 1971 to July 1973, 
from January 31 to May 1, 1991, and from August 1991 to 
January 1992.  He served in Southwest Asia from February 17, 
to April 18, 1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
these issues were previously remanded by the Board in July 
2001, and that the action requested in that remand has been 
accomplished to the extent possible.  These issues are now 
ready for appellate review.

The Board further notes that while the veteran submitted a 
July 2004 notice of disagreement to the Board with respect to 
the June 2004 rating decision that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD), it is necessary that a notice of disagreement be 
filed with the Department of Veterans Affairs (VA) office 
from which the veteran received notice of the determination 
being appealed.  38 C.F.R. § 20.300 (2003).  Consequently, 
the Board does not have jurisdiction over this issue.  The 
Board would advise the veteran that in order to pursue an 
appeal of the June 2004 determination, he will have to file 
an appropriate notice of disagreement with the regional 
office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran has osteoarthritis of the spine, shoulders, 
hands, knees,  wrists, hips, and right foot that has been 
related to active service.

2.  There is evidence of disability manifested by symptoms of 
leg muscle cramps which has been linked to service.




CONCLUSIONS OF LAW

1.  Osteoarthritis of the spine, shoulders, hands, knees, 
wrists, hips, and right foot was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102,  3.303 
(2003).

2.  Muscle cramps in the legs were incurred in active 
service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§§  3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that the subject claims have 
already been developed within the guidelines established in 
the recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  
In this regard, the Board obtained appropriate examinations 
and opinions with respect to the veteran's claimed disorders 
and the Board's decision to grant service connection for 
systemic osteoarthritis of the spine, shoulders, hands, 
knees, elbows, wrists, hips, and feet as directly related to 
service and disability manifested by muscle pain as due to an 
undiagnosed illness negates any possible prejudice to the 
veteran based on any failure to notify or develop the claims 
under the VCAA.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b)(2003).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2003); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War veterans. Section 202 
of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

A DD Form 214 confirms the veteran's active service in 
Southwest Asia and reflects that the veteran was the 
recipient of the Southwest Asia Service Medal with two Bronze 
Stars.  An earlier DD Form 214 reflects that the veteran had 
service in Southwest Asia from February 17, 1991 to April 18, 
1991.

Service medical records from the veteran's first period of 
active service do not reflect any relevant complaints or 
diagnoses.  Service examination in February 1991 also did not 
reveal any pertinent complaints and the veteran specifically 
denied any problem with swollen or painful joints.  

Separation examination in April 1991 revealed that the 
veteran reported a history of swollen or painful joints, leg 
cramps, arthritis, rheumatism or bursitis, and bone, joint, 
or other deformity.  

In the veteran's original claim for compensation filed in 
June 1991, the veteran sought service connection for 
disabilities that included chronic right hip, leg, knee, and 
right shoulder pain.  In a June 1991 statement in support of 
his claim, the veteran indicated that he was claiming 
residuals of injury sustained in a traffic accident that 
occurred on or about March 10, 1991.  The accident happened 
"approximately 20 [miles] west of Harga-Al-Baten, Saudi 
Arabia.  The residual conditions were noted to include 
chronic right shoulder, hip, leg, and knee pain.

August 1992 VA spine examination revealed that the veteran 
reported being a passenger in an automobile during service in 
1991 that was struck by a truck, causing the veteran to be 
thrown forward and to strike his chest and knee on the 
dashboard.  He was taken to a local MASH unit where he 
remained for one week.  His back pain improved but over the 
previous year, he had developed problems with his right arm, 
leg, hand, and foot.  He also reported some jabbing pains in 
the chest wall.  

August 1992 VA joints examination revealed that the veteran 
reported the development of right shoulder pain with limited 
range of motion of the neck as a result of the in-service 
automobile accident.  The veteran also indicated that he 
developed right hip pain

September 1992 VA neurological examination indicated that 
since his in-service automobile accident, he had experienced 
various kinds of discomfort to the right side of his body.  
There was tenderness to percussion in the right paraspinal 
muscles and lateral to this over the right gluteal area.  
There was very questionable weakness of the right hand grip 
and of abduction of the right upper arm.  X-rays of the 
lumbar spine were interpreted to reveal degenerative changes.  
The impression included rule out disc causing right-sided 
sciatica, and the comment that the remainder of the 
complaints involving unpleasant sensations were most likely 
not based on organic pathology.  

A November 1992 rating decision granted service connection 
for chronic low back pain, apparently on the basis that 
degenerative changes were noted within one year of the 
veteran's discharge from service in January 1992.

A VA outpatient record from January 1993 indicates that the 
veteran complained of back and right leg pain.  

A VA outpatient record from February 1994 indicates that the 
veteran's complaints included swollen joints.  

A VA outpatient record from June 1994 reflects that the 
veteran expressed concern over his numerous physical 
problems, which included joint pain and constant physical 
pain.  

In August 1994, the veteran sought service connection for 
various disabilities allegedly incurred during his service in 
the Persian Gulf.  These included muscle ache and numbness in 
all his limbs and joints.  

November 1994 VA joints examination revealed that the veteran 
complained of aching pain, mostly in the right upper 
extremity, and pain in the right hip and leg.  He again noted 
that he was injured in an automobile accident in Saudi 
Arabia.  The diagnosis included degenerative disc disease of 
the lumbar spine and possible cervical disc disease.  The 
examiner believed that the muscle aches and other symptoms 
related to limbs and joints related to the veteran's back and 
possible neck problems, and that the veteran presented many 
of the symptoms noted in those who had service in Saudi 
Arabia.  

November 1994 VA peripheral nerves examination indicated that 
the veteran reported right hand and arm pain, in addition to 
shoulder and neck pain.  The impression was that there was no 
definite evidence of any neurological deficit.  

A December 1994 electromyogram was interpreted to reveal 
evidence of a chronic right median neuropathy at the right 
wrist.

A VA rheumatological consultation record from February 1995 
reflects that the veteran complained of increasing joint pain 
in the right hip, hand, foot, and knee.  He also complained 
of pain in the back of the neck, elbow and arm, and indicated 
that he was on muscle relaxers.  The assessment was diffuse 
arthralgias on the right side of unknown etiology.  

February 1995 VA whole body bone imaging revealed abnormal 
activity in the knees, right greater than left, right hip, 
and right hand, which were believed to represent early 
degenerative changes.  

A VA outpatient record from January 1996 reflects that the 
veteran continued to complain of multiple joint pains since 
his accident in Saudi Arabia.  The assessment was chronic 
pain-etiology.  

A private medical report from January 1996 notes that the 
veteran complained of diffuse chronic pain affecting all his 
muscles and joints.  

A VA outpatient record from March 1996 notes that the veteran 
had been extensively evaluated by numerous clinics for a 
number of symptoms that were typical of Persian Gulf War 
Syndrome.  It was also noted that the rheumatology clinic had 
done an evaluation, and no diagnosis was made.  

An October 1996 statement from a fellow service member noted 
that he served with the veteran in Saudi Arabia and that the 
veteran was involved in a vehicle accident sometime around 
the end of February 1991.  In a subsequent statement from the 
same witness, dated in December 1996, it was noted that 
although this service member did not witness the accident, he 
observed the veteran while he was under doctor's care for an 
injured back.

Military clinical records for the period of December 1996 to 
January 1997 reflect that in December 1996, the veteran 
complained of swollen or painful joints and bone, joint, or 
other deformity.  December 1996 X-rays of the hips were 
interpreted to reveal an impression of nonspecific joint 
space narrowing, likely degenerative in etiology.  In January 
1997, the veteran complained of muscle spasms, aches and 
pains.  The assessment included multiple somatic complaints.

A VA outpatient record from August 1997 indicates that the 
veteran's complaints included muscle spasms.  The assessment 
was back pain secondary to injury.  In November 1997, it was 
again noted that the veteran was complaining of muscle pain 
all over his body.  The assessment was back and hip pain.  

In September 1997, the veteran noted that the muscle spasms 
started in 1991 and became worse two years earlier.  

June 1999 VA neurological examination revealed that there was 
giveaway weakness on the right upper extremity and both lower 
extremities.  The impression was musculoskeletal pain without 
objective evidence of radiculopathy or myelopathy.  

VA joints examination in June 1999 indicated that the veteran 
complained of muscle and bone pain.  He also complained of 
pain, stiffness, and swelling of all the joints in the body 
without any exceptions.  The final diagnosis was 
osteoarthritis of the lumbosacral and cervical spine, and 
fibromyalgia with aches and pains in multiple joints and 
muscles.  The examiner commented that the veteran's multiple 
joint aches and pains were probably related to auto-immune 
diseases, but was not certain about it, and believed that it 
might be appropriate for the veteran to be evaluated by a 
rheumatologist.

August 1999 X-rays were interpreted to reveal minimal spur 
formation of the ankles and feet, minimal degenerative 
changes of the hands, hips, knees, and cervical spine, and 
moderate degenerative changes of the lumbar spine.  

VA outpatient records from January 2001 reflect that the 
assessment included right-sided weakness/sensory loss.  It 
was noted that the veteran's symptoms had been unchanged for 
the previous ten years.

VA bones examination in January 2001 revealed that the 
veteran reported at least a 10-year history of pain of the 
joints that started when he returned to the United States 
from the Persian Gulf.  Initially, the pain was in his back 
and hips, and then migrated to his knees, feet, hands, neck 
and shoulders.  He also complained of occasional swelling in 
his hands, knees, and feet.  The assessment was 
polyarthralgias and myalgias, most likely consistent with 
degenerative arthritis and fibromyalgia.  The examiner did 
not find that there was clear-cut evidence of an inflammatory 
process, such as rheumatoid arthritis, Lupus, or other 
connective tissue diseases.  Essentially, at this time, the 
examiner did not find any evidence to indicate an autoimmune 
rheumatologic disease.  

A VA outpatient record from April 2002 reflects that the 
veteran complained of severe left hip, and left leg radiating 
pain.  X-rays were noted to reveal minimal degenerative 
changes in the cervical spine and moderate changes in the 
lumbar spine.  The assessment was that the pain in the hips 
and back was not consistent with the spinal stenosis or 
sciatica.  The examiner believed it was probably secondary to 
the arthritis.

VA chronic fatigue syndrome examination in June 2002 revealed 
this examiner's opinion that previous diagnostic studies in 
1999 revealed evidence of arthritis in the knees, wrists, 
hands, ankles, and feet.  The examiner commented that by 
definition, the veteran did not meet the criteria for 
fibromyalgia or chronic fatigue syndrome, but that the 
findings of arthritis of the lumbar spine, bilateral hands 
and right elbow were consistent with systemic osteoarthritis.

VA joints examination in September 2002 again indicated that 
the veteran's initial post-service hip and back pain 
reportedly now included the shoulders, elbows, wrists, hands, 
knees, ankles and feet.  He also complained of generalized 
discomfort of the muscles of the legs and arms.  The 
impression was generalized pain disorder involving multiple 
joints in both the upper and lower extremities, in addition 
to the cervical, thoracic, and lumbar spine, of unclear 
etiology.  The assessment was that the diagnosis was not 
entirely certain but was consistent with the prior diagnoses 
of chronic pain syndrome.  

September 2002 VA neurological examination revealed an 
impression of chronic pain syndrome, no evidence of 
neurologic disorder.

In an April 2003 addendum to the report from the September 
2002 joints examination, the reviewing physician responded to 
a request for an opinion as to whether the veteran's 
arthritis and fibromyalgia were related to his complaints of 
leg cramps and joint pain noted in the April 1991 service 
examination.  This examiner opined that the veteran's 
complaints were consistent with fibromyalgia, chronic 
fatigue, and possible myositis.  The physician further opined 
that it was as likely as not that the leg cramps and joint 
pain noted on the examination in 1991 were related to his 
current complaints and were a worsening of this condition.  

VA medical examination in October 2003 revealed an opinion 
that the veteran was currently experiencing a traumatic 
arthritis that was more likely than not related to the motor 
vehicle accident that the veteran had in service in March of 
1991.  The examiner further opined that the veteran's 
complaint of joint pain following that motor vehicle accident 
was directly related to the accident and over the years, the 
veteran developed arthritis in the stated joints.  

VA medical examination in February 2004 revealed diagnoses of 
chronic degenerative disease of the low back and systemic 
osteoarthritis with degenerative changes in the hips, knees, 
hands, and the thoracic and cervical spines.  The examiner 
further commented that the changes were more marked on the 
right, and that this was consistent with the veteran's 
description of the motor vehicle accident that he sustained 
in 1991.  There was also a diagnosis of chronic pain 
disorder, the VA examiner noting that while there was 
tenderness in the low back and trapezius muscle area and in 
his right knee, the other pains and spasms were not 
convincingly organic in character.  The examiner did not find 
that the veteran had fibromyalgia.  


II.  Analysis

With respect to the issue of entitlement to service 
connection for disability associated with joint pain, the 
Board first notes that the record reflects a current 
diagnosis of systemic osteoarthritis of multiple joints of 
the body, including the spine, shoulders, hands, knees, 
elbows, wrists, hips, and feet.  Thus, the Board finds that 
the regulations applicable to undiagnosed illness claims do 
not assist the veteran as to this issue, as there is a known 
diagnosis.

However, the Board notes that it must still consider whether 
the evidence supports a direct relationship between the 
veteran's currently diagnosed systemic osteoarthritis of 
multiple joints and service, and in this regard, both the 
October 2003 and February 2004 VA examiners have related the 
veteran's systemic osteoarthritis of the joints to the motor 
vehicle accident during service in 1991.  The Board further 
notes that while there is an indication that the RO was 
reluctant to concede that the in-service accident in fact 
occurred, the examiners noted the veteran's early and 
consistent account of the accident, and the Board further 
observes the fellow service member's statement recalling the 
veteran's treatment for back problems in March 1991.  The 
Board therefore concedes that the accident occurred and that 
these medical opinions are sufficient to link the veteran's 
systemic osteoarthritis to service in the Persian Gulf.

In addition, there is no other medical evidence of record 
that offers an opinion as to the etiology of the veteran's 
systemic osteoarthritis and there is no evidence that 
indicates that this disorder is not associated with active 
service and/or the complaints indicated at the time of 
service separation.

Accordingly, giving the veteran the benefit of the doubt, and 
notwithstanding some significant measure of ambiguity, the 
Board finds that the veteran's current systemic 
osteoarthritis of the spine, shoulders, hands, knees, wrists, 
hips, and right foot has been related to active service, and 
that service connection for such disability is therefore 
warranted.

With respect to the issue of entitlement to service 
connection for chronic disability manifested by symptoms of 
muscle pain, the Board notes that while there have been 
recent diagnoses of chronic pain syndrome, this diagnosis has 
not been applied to all areas of the body.   Significantly, 
however, the Board notes the veteran has consistently 
complained of leg cramps since his discharge from service, 
and in an addendum report from April 2003, the examiner noted 
the veteran's complaints of both joint and muscle pain, and 
concluded that it was likely that these current complaints 
were residuals of the 1991 joint pain and leg cramps noted in 
the separation examination. 

This appeal involves complex medical questions, and the 
record is not without a substantial measure of ambiguity.   
Reasonable doubt has been applied to insure conformity  with 
the "uniquely pro-claimant" tenor of title 38 of the United 
States Code.  Nolen v. Gober, 222 F.3d 1356, 1361 (2000).  


ORDER

Service connection for osteoarthritis of the spine, 
shoulders, hands, knees, wrists, hips, and right foot is 
granted.

Service connection for leg cramps is granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



